 Case 1:17-cv-00306-PLM-PJG ECF No. 72 filed 07/02/20 PageID.764 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JASON BANAS,

         Plaintiff,
                                                       Case No. 1:17-cv-306
 v.
                                                       HONORABLE PAUL L. MALONEY
 MICHAEL HAGBOM,

         Defendant.
 ____________________________/


 ORDER LIFTING STAY AND REGARDING PREPARATION OF STATUS REPORT

       On April 27, 2020, the Mandate of the Sixth Circuit Court of Appeals issued (ECF No. 71).

Accordingly, the Stay is LIFTED. The parties are directed to file a joint status report regarding

the next stages of this litigation by July 24, 2020.

       IT IS SO ORDERED.




Dated: July 2, 2020                                          /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
